The Special Term denied an application by the relators for amandamus requiring the registrar of the city of Brooklyn to receive money tendered in payment of arrears of taxes, water rates and assessments against their real estate. The facts on which the application stood were not controverted. The relators tendered the amount of taxes and assessments with interest at six per cent from June 21, 1880, and the question presented to the court below, and upon this appeal, turns upon the true construction of an act of the legislature, passed June 21, 1880 (Laws of 1880, chap. 572), entitled "An act in relation to unpaid taxes and assessments in *Page 421 
the city of Brooklyn." Its scope, as is apparent, embraces all impositions of that character and description. It consists of two sections, and, defines two classes of assessments, prescribing for each a peculiar and distinct limitation in favor of the tax payer.
By the first section where the aggregate of all claims and demands against any parcel of land for taxes and assessment, and sales therefor, exceeds the value of such land as the same is valued upon the tax-roll, then last confirmed by the board of supervisors of Kings county, such aggregate is reduced to that assessed value, and if this is paid before October 1, 1880, the taxes, etc., are to be discharged of record, and cease to be liens upon the land; or under the provisions of the second section the person interested may pay one-fifth of the reduced amount at that time without interest, and the balance in four equal annual payments with interest at six per cent from October 1, 1880.
So far there is no contention between the parties; nor are the lands owned by the relators of the class burdened beyond their assessed valuation. It is contended that they belong to another class named in the last clause of the second section, which is as follows: "This section as to the terms of payment shall also apply to all taxes, water rates and assessments levied prior to January 1, 1878, and not included in section one of this act; the original amount thereof may be paid with interest at the rate of six per centum per annum from the date of the passage of this act."
The arrangement of these words might be improved, but we think the meaning is obvious. The general description and purview of the act embraced all unpaid taxes. They are then resolved into two species; the first, when they overload the land, and render it, as the respondent puts it, insolvent; the second, all others, that is whose aggregate is less than the assessed value of the land. The respondent, conceding such division, claims that only the terms of payment apply to the last class, and that interest should be added to the time of the passage of the act, according to the rate theretofore allowed, and *Page 422 
thereafter on the whole amount of principal and interest. And so the question comes to this: What is the "original amount" of a tax? Plainly the tax itself — the share of the public burden, spread upon the tax-list. After that, upon default in payment, come interest as a penalty and fees; interest in some cases at fifteen per cent — together constituting the aggregate of "claims and demands" mentioned in the first section. A total made up of elements of which the original tax is one part indeed, but in taxes of long standing, a small part.
A judgment upon a note might include the amount of the note, and interest from maturity, and costs, but no one would suppose that after an agreement to discharge the judgment on payment of the original debt or note, either interest or costs could be exacted.
It is so with the case before us. The language of the legislature is very plain; it describes a different intent in dealing with the two classes, and we need not look outside the law in aid of its construction. We find in effect two classes of tax payers referred to in the act; one who may relieve their land of claims and demands made up of taxes, interest, fees and sales, by paying an amount equal to its assessed value, or that amount with interest on it from October 1, 1880, the other who need only pay the "original tax," but if he takes the credit proffered by the act, must pay it with interest from the date of the passage of the act.
The relators are of the second class. They sought to comply with the provisions of the law, but were prevented by the act of the respondent. They were entitled to the relief sought.
The orders of the Special and General Terms should therefore be reversed, with costs, and a writ of mandamus issue according to the prayer of the relators.
All concur, except TRACY, J., absent.
Ordered accordingly. *Page 423